DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-15, 19-21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and 13 are allowed in view of the amendment to the claims and associated remarks submitted June 28, 2022. They are persuasive over the prior art of record, Van Waasen, Dehlink, and Alzaher. Claims 2 and 5-9 are allowed by virtue of being dependent on claim 1. Claims 11, 12, 21, 24, and 25 are allowed by virtue of being dependent on claim 10. Claims 14, 15, 19, 20, 23, and 26 are allowed by virtue of being dependent on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadeh-Shirazi et al US 10,009,203 discloses a digital receiver with a polyphase filter.
Ryland US 20120105276 discloses synthetic aperture radar imaging system comprising filter comprising a pass-band, stop-band, and a stop-band.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648